UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


YOLANDA BELL,                                :
                                             :
                              Plaintiff,     :
        v.                                   :      Civil Action No. 16-0959 (RC)
                                             :
DEPARTMENT OF DEFENSE,                       :
                                             :
                              Defendant.     :


                                            ORDER

For the reasons stated in the accompanying Memorandum Opinion, is hereby

        ORDERED that Defendant’s Motion for Summary Judgment [16] is GRANTED, and it

is further

        ORDERED that Plaintiff’s Ex Parte Letter [35], and the relief requested therein, is

DENIED, and it is further,

        ORDERED that Plaintiff’s Motion to Amend [30] is DENIED.

        SO ORDERED.




                                                    ________/s/_____________
                                                    RUDOLPH CONTRERAS
Date: September 27, 2018                            United States District Judge